Case 3:13-cv-00628-RCJ-CLB Document 153-8 Filed 04/06/21 Page 1 of 47




                      EXHIBIT G
Case
Case 3:13-cv-00628-RCJ-CLB
     3:13-cv-00628-RCJ-CBC Document
                            Document153-8 Filed 10/17/15
                                     68-1 Filed 04/06/21 Page
                                                         Page 12 of
                                                                 of 46
                                                                    47




                    EXHIBIT 2
                        Case
                        Case 3:13-cv-00628-RCJ-CLB
                             3:13-cv-00628-RCJ-CBC Document
                                                    Document153-8 Filed 10/17/15
                                                             68-1 Filed 04/06/21 Page
                                                                                 Page 23 of
                                                                                         of 46
                                                                                            47



                    JOHN FRANKOVICH, NV Bar #667
                  1 LEIGH GODDARD, NV Bar #6315
                    McDonald Carano Wilson LLP
                  2 100 West Liberty Street, 10th Floor
                    P.O. Box 2670
                  3 Reno, NV 89505-2670
                    Telephone: (775) 788-2000
                  4 Facsimile: (775) 788-2020
                    Email: jfrankovich@mcdonaldcarano.com
                  5 lgoddard@mcdonaldcarano.com

                  6 KEVIN JOHNSON (pro hac vice)
                    RAY ZADO (pro hac vice)
                  7 SAM STAKE (pro hac vice)
                    Quinn Emanuel Urquhart & Sullivan, LLP
                  8 555 Twin Dolphin Drive, 5th Floor
                    Redwood Shores, CA 94065
                  9 Telephone: (650) 801-5000
                    Facsimile: (650) 801-5100
                 10 Email: kevinjohnson@quinnemanuel.com
                    rayzado@quinnemanuel.com
                 11 samstake@quinnemanuel.com

                 12 Attorneys for Defendant salesforce.com, inc.

                 13
                                                 UNITED STATES DISTRICT COURT
                 14                                   DISTRICT OF NEVADA
                 15
                         APPLICATIONS IN INTERNET TIME, LLC,        No. 3:13-CV-00628-RCJ-VPC
                 16
                                           Plaintiff,               DECLARATION OF BENJAMIN B.
                 17                                                 BEDERSON
                               v.
                 18

                 19 SALESFORCE.COM, INC.,
                 20                        Defendant.
                 21
                 22

                 23
                 24

                 25

                 26

                 27

                 28
04554-00001/7310734.6                                                    Case No. Case No. 3:13-CV-00628-RCJ-VPC
                                                DECLARATION OF BENJAMIN B. BEDERSON
                        Case
                        Case 3:13-cv-00628-RCJ-CLB
                             3:13-cv-00628-RCJ-CBC Document
                                                    Document153-8 Filed 10/17/15
                                                             68-1 Filed 04/06/21 Page
                                                                                 Page 34 of
                                                                                         of 46
                                                                                            47




                  1 I, Benjamin B. Bederson, declare as follows:

                  2            1.    I have been retained by Defendant salesforce.com, inc. (“Salesforce”) as an expert

                  3 witness in this case to provide my opinions on the meaning of the terms in U.S. Patent Nos.

                  4 7,356,482 (the “’482 Patent”) and 8,484,111 (the “’111 Patent”) (collectively the “patents-in-

                  5 suit”), both titled “Integrated Change Management Unit,” asserted in this litigation by Plaintiff

                  6 Applications In Internet Time LLC (“AIT”), as these terms would have been understood by a

                  7 person of ordinary skill in the art at the time of the invention. If called upon as a witness, I could

                  8 competently testify to the truth of each statement herein.

                  9            2.    In preparing this declaration, I have reviewed the patents-in-suit and their file

                 10 histories, AIT’s Opening Claim Construction Brief, the Declaration of Craig Rosenberg Regarding

                 11 Claim Construction, and such other matters as I identify below.

                 12            3.    I reserve the right to supplement or amend this declaration based on any new

                 13 information received that is relevant to my opinions, including any Reply Claim Construction

                 14 Brief by AIT and any declarations and opinions in support thereof.

                 15 I.         QUALIFICATIONS

                 16            4.    Since 1998, I have been a Professor of Computer Science at UMD, where I have

                 17 joint appointments at the Institute for Advanced Computer Studies and the College of Information

                 18 Studies. I am also Associate Provost of Learning Initiatives and Executive Director of the

                 19 Teaching and Learning Transformation Center. I am a member and previous director of the HCIL,
                 20 the oldest and one of the best known Human-Computer Interaction research groups in the country.

                 21 From 2006-2014, I was also co-founder and Chief Scientist of Zumobi, Inc., a Seattle-based
                 22 startup that is a publisher of content applications and advertising platforms for smartphones. I am

                 23 also co-founder and co-director of the International Children’s Digital Library (“ICDL”), a web
                 24 site providing the world’s largest collection of freely available online children’s books from

                 25 around the world with an interface aimed to make it easy for children and adults to search and read

                 26 children’s books online.

                 27

                 28
04554-00001/7310734.6
                                                                                             Case No. Case No. 3:13-CV-00628-RCJ-V
                                                  DECLARATION OF BENJAMIN B. BEDERSON
                        Case
                        Case 3:13-cv-00628-RCJ-CLB
                             3:13-cv-00628-RCJ-CBC Document
                                                    Document153-8 Filed 10/17/15
                                                             68-1 Filed 04/06/21 Page
                                                                                 Page 45 of
                                                                                         of 46
                                                                                            47




                  1            5.    From 1995 to 1997, prior to becoming a Professor at UMD, I was an Assistant

                  2 Professor in the Computer Science Department at University of New Mexico. From 1992 to 1994

                  3 I was a Research Scientist at Bell Communication Research. From 1993 to 1994 I was also a

                  4 Visiting Research Scientist at New York University (“NYU”). From 1990 to 1992 I was a

                  5 Research Scientist at Vision Applications, Inc. From 1988 to 1990 I was a Teaching Assistant at

                  6 NYU.

                  7            6.    In addition, since 1993 I have consulted for numerous companies in the area of user

                  8 interfaces, including Microsoft, the Palo Alto Research Center, Sony, Lockheed Martin, and

                  9 NASA Goddard Space Flight Center.

                 10            7.    For more than 25 years, I have studied, designed, and worked in the field of

                 11 computer science and human-computer interaction. My experience includes 25 years of teaching

                 12 and research, with research interests in human- computer interaction and the software and

                 13 technology underlying today’s interactive computing systems. This includes the design and

                 14 implementation of user interfaces on client-server systems for querying data systems.

                 15            8.    At UMD, my research is in the area of Human-Computer Interaction (“HCI”), a

                 16 field that relates to the development and understanding of computing systems to serve users’

                 17 needs. Researchers in this field are focused on making universally usable, useful, efficient, and

                 18 appealing systems to support people in their wide range of activities. My approach is to balance

                 19 the development of innovative technology that serves people’s practical needs. Example systems
                 20 following this approach that I have built include PhotoMesa (software for end users to browse

                 21 personal photos), DateLens (software for end users to use their mobile devices to efficiently access
                 22 their calendar information), SpaceTree (software for end users to efficiently browse very large

                 23 hierarchies), ICDL (as described above), and StoryKit (an iPhone app for children to create
                 24 stories).

                 25            9.    At Zumobi, I was responsible for investigating new software platforms and

                 26 developing new user interface designs that provide efficient and engaging interfaces to permit end

                 27 users to access a wide range of content on mobile platforms (including the iPhone and Android-

                 28
04554-00001/7310734.6                                                -3-
                                                                                            Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                        Case
                        Case 3:13-cv-00628-RCJ-CLB
                             3:13-cv-00628-RCJ-CBC Document
                                                    Document153-8 Filed 10/17/15
                                                             68-1 Filed 04/06/21 Page
                                                                                 Page 56 of
                                                                                         of 46
                                                                                            47




                  1 based devices). For example, I designed and implemented software called “Ziibii,” a “river” of

                  2 news for iPhone, software called “ZoomCanvas,” a zoomable user interface for several iPhone

                  3 apps, and iPhone apps including “Inside Xbox” for Microsoft and Snow Report for REI.

                  4            10.   Beginning in the mid-1990’s, I have been responsible for the design and

                  5 implementation of numerous other web sites in addition to the ICDL. For example, I designed and

                  6 built my own professional web site when I was an Assistant Professor of Computer Science at the

                  7 University of New Mexico in 1995 and have continued to design, write the code for, and update

                  8 both that site (which I moved to the University of Maryland in 1998, currently at

                  9 http://www.cs.umd.edu/~bederson/) as well as numerous project web sites, such as Pad++,

                 10 http://www.cs.umd.edu/hcil/pad++/.

                 11            11.   More recently, I have worked on complex web “apps,” some of which include

                 12 search results and synchronous and asynchronous client-server communications. These include

                 13 my current home page, and a system called “Q&A” (http://www.cs.umd.edu/hcil/qa/) which

                 14 supports real-time support for classroom interactive response by students with collaborative

                 15 annotation of each other’s responses.

                 16            12.   I hold a B.S., M.S., and Ph.D. in computer science. I also earned an undergraduate

                 17 minor in electrical engineering. I received the Janet Fabri Memorial Award for Outstanding

                 18 Doctoral Dissertation for my Ph.D. work in robotics and computer vision. I have combined my

                 19 hardware and software skills throughout my career in Human-Computer Interaction research,
                 20 building various interactive electrical and mechanical systems that couple with software to provide

                 21 an innovative user experience.
                 22            13.   My work has been published extensively in more than 140 technical publications,

                 23 and I have given approximately 100 invited talks, including 7 keynote lectures. I have won a
                 24 number of awards including the Brian Shackel Award for “outstanding contribution with

                 25 international impact in the field of HCI” in 2007, and the Social Impact Award in 2010 from

                 26 Association for Computing Machinery’s (“ACM”) Special Interest Group on Computer Human

                 27 Interaction (“SIGCHI”). ACM is the primary international professional community of computer

                 28
04554-00001/7310734.6                                                -4-
                                                                                           Case No. Case No. 3:13-CV-00628-RCJ-V
                                                DECLARATION OF BENJAMIN B. BEDERSON
                        Case
                        Case 3:13-cv-00628-RCJ-CLB
                             3:13-cv-00628-RCJ-CBC Document
                                                    Document153-8 Filed 10/17/15
                                                             68-1 Filed 04/06/21 Page
                                                                                 Page 67 of
                                                                                         of 46
                                                                                            47




                  1 scientists, and SIGCHI is the primary international professional Human-Computer Interaction

                  2 community.           I have been honored by both professional organizations.         I am an “ACM

                  3 Distinguished Scientist,” which “recognizes those ACM members with at least 15 years of

                  4 professional experience and 5 years of continuous Professional Membership who have achieved

                  5 significant accomplishments or have made a significant impact on the computing field.” I am a

                  6 member of the “CHI Academy,” which is described as follows: “The CHI Academy is an honorary

                  7 group of individuals who have made substantial contributions to the field of human-computer

                  8 interaction. These are the principal leaders of the field, whose efforts have shaped the disciplines

                  9 and/or industry, and led the research and/or innovation in human-computer interaction.” The

                 10 criteria for election to the CHI Academy are: (1) cumulative contributions to the field; (2) impact

                 11 on the field through development of new research directions and/or innovations; and (3) influence

                 12 on the work of others.”

                 13            14.       I have designed, programmed and publicly deployed dozens of user-facing software

                 14 products that have cumulatively had millions of users. My work is cited in significant patents that

                 15 are central to several major companies’ user interfaces, including Sony and Apple.

                 16            15.       I am the co-inventor of 8 U.S. patents, listed below. The patents are generally

                 17 directed to user interfaces/experience.

                 18                  •   SanGiovanni, J., Bederson, B. (2014). Systems, Methods, and Computer
                                         Program Products Displaying Interactive Elements on a Canvas. US Patent
                 19                      #8,819,570.

                 20                  •   Pahud, M., Murillo, O. E., Karlson, A. K., & Bederson, B. B. (2012).
                                         Monitoring Pointer Trajectory and Modifying Display Interface. US Patent
                 21                      # 8,261,211.

                 22                  •   Good, L.E., Bederson, B. B., & Stefik, M.J. (2010). Methods and Systems
                                         for Supporting Presentation Tools Using Zoomable User Interfaces. US
                 23                      Patent # 7,707,503.

                 24                  •   Bederson, B. B., Good, L. E., & Stefik, M.J. (2010). Methods and Systems
                                         for Incrementally Changing Text Representation. US Patent # 7,650,562.
                 25
                                     •   Bederson, B. B., Good, L. E., & Stefik, M. J. (2009). Methods and Systems
                 26                      for Incrementally Changing Text Representation. US Patent # 7,549,114.

                 27                  •   Wallace, R. S., Bederson, B. B., & Schwartz, E. L. (1997). TV Picture
                                         Compression and Expansion. US Patent # 5,642,167.
                 28
04554-00001/7310734.6                                                    -5-
                                                                                               Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                        Case
                        Case 3:13-cv-00628-RCJ-CLB
                             3:13-cv-00628-RCJ-CBC Document
                                                    Document153-8 Filed 10/17/15
                                                             68-1 Filed 04/06/21 Page
                                                                                 Page 78 of
                                                                                         of 46
                                                                                            47



                                      •   Bederson, B. B., Wallace, R. S., & Schwartz, E. L. (1993). Two-
                  1                       Dimensional Pointing Motor. US Patent # 5,204,573.
                  2                   •   Wallace, R. S., Bederson, B. B., & Schwartz, E. L. (1992). Telephone Line
                                          Picture Transmission. US Patent # 5,175,617.
                  3

                  4             16.       I am being paid for my time in connection with this matter at my standard

                  5 consulting rate, which is $600.00 per hour. My compensation is not dependent on the substance of

                  6 my opinions, my testimony, or the outcome of this litigation.

                  7             17.       My curriculum vitae, which includes a more detailed summary of my background,

                  8 experience, and publications, is attached as Appendix 1.
                    II.     OVERVIEW OF THE PATENTS
                  9
                            18.    I have reviewed the patents-in-suit and their file histories. The patent are titled
                 10
                    “Integrated Change Management Unit.” I understand that the ‘482 patent issued on April 8, 2008
                 11
                    from U.S. Patent App. 09/797,488, filed on March 1, 2001, and that the ‘111 patents issued on
                 12
                    July 9, 2013 from U.S. Patent App. 12/912,375, filed on October 26, 2010. I understand that AIT
                 13
                    contends that both patents are entitled to claim priority to U.S. Patent App. No. 09/215,898, filed
                 14
                    on December 18, 1998.
                 15
                            19.    In my view, the patents-in-suit generally relate to their “Field of the Invention”:
                 16
                    “This invention relates to the integrated management of information affected by regulatory
                 17
                    changes, such as changes in environmental, health and safety laws, and non-regulatory changes.”
                 18
                    (Col. 1:6-9.)1
                 19
                            20.    I understand that to determine the ordinary and customary meaning of a claim term,
                 20
                         one looks to the meaning that a person of ordinary skill in the art would have given the term at the
                 21
                 22 time of the invention. I understand that AIT asserts that each asserted claims of the patents-in-suit
                    has a priority date no later than December 18, 1998, the filing date of patent application
                 23
                 24 09/215,898. I further understand that AIT contends that conception of the patented inventions

                 25

                 26
                                1
                                   All citations to the patents-in-suit are with reference to the ‘482 Patent, unless I indicate
                 27
                                otherwise.
                 28
04554-00001/7310734.6                                                     -6-
                                                                                                   Case No. Case No. 3:13-CV-00628-RCJ-V
                                                     DECLARATION OF BENJAMIN B. BEDERSON
                        Case
                        Case 3:13-cv-00628-RCJ-CLB
                             3:13-cv-00628-RCJ-CBC Document
                                                    Document153-8 Filed 10/17/15
                                                             68-1 Filed 04/06/21 Page
                                                                                 Page 89 of
                                                                                         of 46
                                                                                            47




                  1 occurred no later than December 1997, with a reduction to practice no later than June or July

                  2 1998.

                  3            21.      Based on experience and the materials I have reviewed, it is my opinion that one of

                  4 ordinary skill in the art for the asserted patents would have had the equivalent of a Bachelor’s

                  5 degree in computer science with two years of work or research experience relating to software for

                  6 data processing and analysis functions.

                  7            A.       Claims

                  8            22.      I understand that AIT currently asserts claims 1, 3, 5, 6, 10, 20, 21, 23, 24,25, 26,

                  9 30, and 40 of the ‘482 patent and claims 13, 14, ,15, 16, 17 of the ‘111 patent. Claims 1 and 21 of

                 10 the ‘482 patent, and claim 13 of the ‘111 patent, are independent claims. The remaining asserted

                 11 claims are dependent claims.

                 12            23.      These asserted independent claims require automatic detection of changes affecting

                 13 a business:

                 14            •     “the fourth portion of the server being configured to automatically detect changes that
                                     affect the information in the first portion of the server or the information in the second
                 15                  portion of the server.” (111 patent, claim 13)
                 16            •     “a change management layer for automatically detecting changes that affect an
                 17                  application, each client computer further comprising a browser application being
                                     executed by each client computer, wherein a user interface and functionality for the
                 18                  particular application is distributed to the browser application and dynamically
                                     generated when the client computer connects to the server computer.” (482 patent,
                 19                  claim 1)
                 20            •     “automatically detecting changes that affect a particular application” (482 patent,
                 21                  claim 21)

                 22            24.      The asserted independent claims also require “dynamically generating” the
                 23 functionality of and user interface for a business application in a manner that takes into account
                 24 these external changes that result in corresponding updates to the claimed data and/or metadata:

                 25            •     the third portion of the server being configured to dynamically generate a functionality
                                     and a user interface for the particular application, the functionality and the user
                 26
                                     interface of the particular application being based on the information in the first portion
                 27                  of the server and the information in the second portion of the server” (‘111 patent,
                                     claim 13)
                 28
04554-00001/7310734.6                                                      -7-
                                                                                                   Case No. Case No. 3:13-CV-00628-RCJ-V
                                                     DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                       Case3:13-cv-00628-RCJ-CLB
                            3:13-cv-00628-RCJ-CBC Document
                                                   Document153-8
                                                            68-1 Filed
                                                                 Filed 04/06/21
                                                                       10/17/15 Page
                                                                                Page 10
                                                                                     9 ofof46
                                                                                            47




                               •     a third layer associated with the server computer that retrieves the data in the first and
                  1
                                     second layers in order to generate the functionality and user interface elements of the
                  2                  application (‘482 patent, claim 1)

                  3            •     providing a third layer that retrieves the data in the first and second layers in order to
                                     generate the functionality and user interface for a particular application for the client
                  4                  computer as the client computer connects to the server computer (‘482 patent, claim
                                     21)
                  5
                                B.       Specification
                  6

                  7            25.       The ‘482 and ‘111 patents contain substantially identical specifications.           The

                  8 patents are both directed to “[a]n integrated system for managing changes in regulatory and non-

                  9 regulatory requirements for business activities at an industrial or commercial facility.” Abstract at

                 10 1-3.

                 11            26.       The “Background of the Invention” describes the business challenges presented by

                 12 frequent changes to regulatory, technological, and social requirements:
                           [L]aws statutes, ordinances, regulations and related constraints are constantly
                 13        changing and require corresponding changes in data entry, data analysis and
                           presentation of the results.” Col. 2:21-24.
                 14

                 15            27.       The patents devote nearly one quarter of the specification—eight columns—to

                 16 describing categories of often changing regulations and other business requirements that are the

                 17 subject of the claimed invention.             Col. 1:13-8:8.     The patents categorize these changing

                 18 requirements as regulatory, technological, or social changes:
                           The system allows a business to use the normal business skills of their employees
                 19        and does not require that every employee become a programmer in order to
                           continue to respond to regulatory and/or technological and/or social changes
                 20        affecting business operations and/or information management requirements.
                 21
                        Col. 22:34-39.
                 22
                               28.       The specification provides examples of each type of requirement:
                 23        •   Regulatory Requirements. The Toxic Substances Control Act regulates the generation,
                               handling, and disposal of toxic and other hazardous substances, and regulatory reporting
                 24            that documents the same. Col. 3:17-4:6.
                 25        •   Technological Requirements. The Clean Air Act regulates vehicle and machine
                               emissions of pollutants into the ambient air and atmosphere. Col. 2:51-67.
                 26
                           •   Social Requirements. The Occupational Safety and Health Act regulates employee health
                 27            and safety by ensuring minimal working conditions. Cols. 4:7-37.
                 28
04554-00001/7310734.6                                                       -8-
                                                                                                    Case No. Case No. 3:13-CV-00628-RCJ-V
                                                     DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 10
                                                                                    11 of
                                                                                       of 46
                                                                                          47




                  1          29.     These changes are not internal to or controlled by the business itself, but are

                  2 published in third party sources that are made available via the Internet. See Abstract, (“The

                  3 system … implements receipt of change information … using the facilities of the Internet.”); see

                  4 also Col. 10:21-28 (“Regulations and technical requirements are constantly changing in the United

                  5 States. Regulatory changes are recorded and posted for reference in different media, including

                  6 paper, microfiche and electronic media. The internet is one source of information on regulatory

                  7 change that is both prompt and cost-effective.”); Col. 10:31-42, 50-53.

                  8          30.     The problem described by the patents-in-suit was how to update a business’s

                  9 software to reflect this “constantly changing” business landscape in the regulatory space. See Col.

                 10 2:21-24; 8:66-9:6. As noted in the patents, “[w]ithout an integrated method for automatically

                 11 handling such changes, a developer or user of software that tracks business operations must

                 12 continually rewrite part or all of the software in order to accurately and fully reflect these changes,

                 13 usually at great expense and effort and with little hope for relief.” Col. 9:4-9. The specifications

                 14 note that the use of “regulations databases, document management systems and other partial

                 15 solutions for tracking changes in, and compliance with, regulations and similar requirements,” was

                 16 well known in the art as of the time of the patents-in-suit. However, these systems purportedly did

                 17 not provide an “integrated,” or “closed loop” system that “identifies changes using intelligent

                 18 network agents … and automatically effect(s) modifications in the system without the use of

                 19 programmers and/or programming.” Col. 7:56-67.
                 20          31.     To address this problem of oft-changing regulations, the patents-in-suit describe as

                 21 the “invention” an “integrated system for managing data [that] monitors, responds to, and
                 22 incorporates changes in, federal, state and local laws, statutes, ordinances and regulations (referred

                 23 to collectively herein as “regulations”) and changes in technology in one or more regulated areas
                 24 of commercial activity, such as environmental health and safety (EH&S), and food, drugs,

                 25 cosmetics, medical devices and treatments (“FDCMTD”).” Col. 9:10-16.

                 26          32.     The purported invention thus “provides a relatively seamless system for creating

                 27 robust solutions without the use of programmers and/or programming, (2) monitoring and

                 28
04554-00001/7310734.6                                                 -9-
                                                                                              Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 11
                                                                                    12 of
                                                                                       of 46
                                                                                          47




                  1 assimilating business change into business solutions rapidly, without (re)programming, and (3)

                  2 providing business solution customization and extensibility without impacting the integrity or

                  3 security of the system.” Col. 9:26-32; see Col. 8:30-46. In so doing, the system avoids requiring

                  4 developers or users to track these changes in voluminous regulations and manually update their

                  5 databases and/or business applications to reflect such changes. See Col. 8:1-8.

                  6          33.    The patents-in-suit further define the invention as including software components

                  7 referred to as “intelligent agents.” As stated in the patents: “[t]he invention begins tracking change

                  8 using one or more intelligent agents (“IA’s”), which are “specialized program[s] that reside[] on a

                  9 network, or at a server as an applet, and can make decisions and perform tasks based on pre-

                 10 defined rules.” Col. 10:41-49. These intelligent agents “‘cruise the Web’ and identify and bring

                 11 to the user’s attention relevant regulatory and non-regulatory changes found on the Web that may

                 12 affect a user’s business.” Col. 9:33-40; Fig. 1 (“Changes are identified on the internet using

                 13 intelligent agents and provided for configuration.”).

                 14          34.    Figure 1 “schematically illustrates the relationship of four layers that are the

                 15 primary components of the invention” Col. 8:50-51:

                 16

                 17

                 18

                 19
                 20

                 21
                 22

                 23
                 24

                 25

                 26          35.    As shown in Fig. 1 and set forth in the Specification, the invention operates in four
                 27 distinct layers that comprise the “closed loop” system.           The “change layer” or “change
                 28
04554-00001/7310734.6                                                -10-
                                                                                             Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 12
                                                                                    13 of
                                                                                       of 46
                                                                                          47




                  1 management layer” (11 in Fig. 1 above) includes one or more intelligent agents that “‘cruise the

                  2 Web’ and identify and bring to the user’s attention relevant regulatory and non-regulatory changes

                  3 found on the Web that may affect a user’s business.” Col. 9:34-38; Col. 16:18-34.

                  4          36.    The intelligent agents next deliver any discovered changes to a “Java data

                  5 management layer” (13 in Fig. 1 above). Col. 16:24-30. This Java data management layer

                  6 “applies metadata attributes to business and business-change related data (regulation-based or non-

                  7 regulation-based).” Col. 9:38-41; Col. 15:5-9. Importantly, the Java data management layer

                  8 configures the changes from these third-party sources that are detected by the change management

                  9 layer into end user functions to be incorporated into the business’s software application, without

                 10 the need for human intervention. Col. 9:49-52 (“Within the Java management layer, configuration

                 11 tools take the place of a programmer and define various end user functions in terms of metadata,

                 12 and metadata definitions are used to implement the desired end user functions.”); Col. 16:24-30

                 13 (“A user may configure the system to apply pre-defined rules to the change in order to determine

                 14 whether the change information delivered by the IA will be accepted and acted upon by the Java

                 15 data management layer.”).

                 16          37.    The “metadata layer” “provides and/or defines data about every feature of the user

                 17 interface [of an application] including, without limitation, tools, worklists, data entry forms,

                 18 reports, … and other structures and functions.” Col. 9:41-46.

                 19          38.    Finally, the “business content layer” includes content “associated with a selected
                 20 area of business activity.” Col. 12:15-29; Col. 9:46-48. Figure 2 similarly depicts a “flowchart

                 21 illustrating use of the invention to respond to one or more relevant changes found by an intelligent
                 22 agent on a network. As set forth therein, the invention first detects changes on the Internet using

                 23 intelligent agents (“IA”), and then configures “end-user functions” for incorporation into the
                 24 application

                 25          C.     Prosecution History

                 26          39.    I understand that the ‘482 patent issued from U.S. Patent Application No.

                 27 09/797,488 (the “‘488 Application”), which was filed on March 1, 2001. Ex. 2 at 1 (‘482

                 28
04554-00001/7310734.6                                               -11-
                                                                                            Case No. Case No. 3:13-CV-00628-RCJ-V
                                                DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 13
                                                                                    14 of
                                                                                       of 46
                                                                                          47




                  1 Patent). In a January 18, 2006 Office Action, the Examiner rejected over 60 pending claims as

                  2 anticipated by U.S. Patent No. 5,960,200 (the “Eager” reference).

                  3          40.    The applicants responded to this Office Action on May 18, 2006. In this response,

                  4 applicants sought to overcome the rejection in view of Eager by arguing that the Examiner

                  5 improperly relied on the same group of functionality (labeled 130) to meet both the claimed

                  6 change detection and change incorporation layers:

                  7          How can Eager’s functionality later 130 be both “a third layer associated with the
                             server computer that retrieves the data in the first and second layers in order to
                  8          generate the functionality and user interface elements of the application” and “a
                             change management layer for automatically detecting changes that affect an
                  9          application”? At most, it can be one of those layers, not both of them together.

                 10 Ex. 5 at 14 (‘482 Patent File History, 5/18/2006 Amendment and Remarks (emphasis original)).

                 11          41.    I understand that the applicants further attempted to overcome the Eager reference

                 12 by amending the pending independent claims to explicitly incorporate the limitation of a “change

                 13 management layer for automatically detecting changes.” Id. at 2, 6, 13.

                 14          42.    On February 28, 2007, the Examiner issued a Final Rejection, again rejecting all of

                 15 the application’s claims as anticipated by the Eager Reference. Ex. 7 at 2-6 (‘482 Patent File

                 16 History, 02/28/2007 Final Rejection). In response, on August 28, 2007, the applicants filed their

                 17 appeal brief; in attempting to overcome the Eager reference, the applicants argued that human

                 18 intervention, such as modification of application screens and messages as taught by Eager, is

                 19 inconsistent with the claimed automatic change detection:
                 20          Further, the Appellants note that Eager explicitly teaches that in the reengineering
                             system, it is “application developers and maintenance personnel” that “modify
                 21          application screens and messages”, thus teaching away from any means that
                             would operate “automatically”, and in particular that would allow ‘automatically
                 22          detecting changes that affect an application’ as recited in claim 2.

                 23          43.    Ex. 8 at 14 (‘482 Patent File History, 08/28/2007 Appeal Brief (emphasis in

                 24 original)). The applicants emphasized that the claimed invention can generate a user interface

                 25 “without requiring (re)programming of underlying software” and can incorporate detected changes

                 26 “without requiring the services of one or more programmers to re-program and/or recode the

                 27

                 28
04554-00001/7310734.6                                               -12-
                                                                                            Case No. Case No. 3:13-CV-00628-RCJ-V
                                                DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 14
                                                                                    15 of
                                                                                       of 46
                                                                                          47




                  1 software items affected by the change.” Id. at 2-3. I discuss the details of the Eager reference

                  2 further below.

                  3            44.     On December 28, 2007, the Examiner issued a Notice of Allowance. Ex. 9 at 1

                  4 (‘482 Patent File History, 12/28/2007 Notice of Allowance).

                  5            D.      Specific Rebuttal To AIT and Its Expert’s Characterization of the Patents-in-
                                       Suit
                  6
                               45.     In reviewing the declaration of AIT’s expert, Mr. Rosenberg states in paragraph 6
                  7
                        that the patents-in-suit relate to “enabling individuals with knowledge of business processes, rather
                  8
                        than only computer programmers, to have responsibility for application development with a
                  9
                        simple and efficient metadata-driven application platform.” I disagree, and find this to be an
                 10
                        inaccurate reflection of the disclosure and claims of the patents-in-suit. Rather, as I state above,
                 11
                        the patents-in-suit generally relate to their “Field of the Invention”: “This invention relates to the
                 12
                        integrated management of information affected by regulatory changes, such as changes in
                 13
                        environmental, health and safety laws, and non-regulatory changes.”
                 14
                               46.     I further note that Mr. Rosenberg provides no explicit support for this assertion that
                 15
                        the patents are directed specifically to “individuals with knowledge of business processes, rather
                 16
                        than only computer programmers.” Rather, the specification makes clear that the patents are
                 17
                        directed to any organization where systems and methods for managing information affected by,
                 18
                        e.g., regulatory changes are of importance. See Col. 8:9-26, 8:30-46.
                 19
                               47.     In Paragraph 15 of his declaration, Mr. Rosenberg states that “The ‘482 and ‘111
                 20
                        patents discuss, as an example, a situation where changes in regulatory requirements may result in
                 21
                        business changes in specific industries and consequently causing business applications to
                 22
                        implement functional or data changes. Other types of changes, such as bug fixes and new
                 23
                        features, may also result in modifications or updates to an application.” Mr. Rosenberg provides
                 24
                        no support for his characterization of that the patented invention as addressing modifying or
                 25
                        updating an application with “bug fixes and new features.” While certain aspects of the disclosure
                 26
                        discuss reduced debugging time on account of the use of an object oriented language (Col. 14:26-
                 27
                        33), and other aspects of the disclosure discuss, e.g., creation and modification of forms and
                 28
04554-00001/7310734.6                                                   -13-
                                                                                                 Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 15
                                                                                    16 of
                                                                                       of 46
                                                                                          47




                  1 reports (Col. 16: 35-47, 19:20-46), these are standard functionalities incorporated into business

                  2 software of the time. However, the patents-in-suit focus particularly on the detection of changes

                  3 to regulatory, technologic, and social requirements that affect a business. Neither AIT nor Mr.

                  4 Rosenberg identify any other categories of changes disclosed in the specification as addressed by

                  5 the patented invention.

                  6          48.    In paragraph 17, Mr. Rosenberg asserts that the patents “describe a system where

                  7 four different layers work in conjunction to allow users to easily modify an application or a set of

                  8 applications to suit the users’ needs without having to modify the applications source code

                  9 (Change Layer, Java Data Management Layer, Metadata Layer, Business Content Layer). While I

                 10 agree that the disclosed system includes four distinct layers, i.e., the Change Layer, Java Data

                 11 Management Layer, Metadata Layer, Business Content Layer, which the patents identify as the

                 12 “primary components of the invention,” I do not find Mr. Rosenberg’s comment to be an accurate

                 13 characterization of the four layer architecture of the disclosed system. Rather, the four layer

                 14 architecture that is referred to as the “primary components of the invention” comprise the

                 15 “integrated solution” that allows for automatic detection and incorporation of regulatory,

                 16 technological, and social changes without the need for human intervention.

                 17          49.    In paragraph 18, Mr. Rosenberg claims that the metadata layer includes “a data

                 18 dictionary and two types of metadata.” He does not clarify what he means by this statement, but I

                 19 find no support for it in the specification. Rather, as Mr. Rosenberg himself notes in paragraph 20
                 20 of his declaration, the description of the metadata layer simply provides that “[t]he metadata

                 21 model has two main components, a business content data dictionary and an application
                 22 component.” Col. 12:32-41.

                 23          50.    I do not disagree with Mr. Rosenberg’s definition of “metadata” in paragraph 19,
                 24 although I think it is an overstatement to say that metadata is used to “define all aspects of an

                 25 application.” Further, to the extent that Mr. Rosenberg states that “Different metadata tables may

                 26 be used to store different types of metadata,” this contention is unclear, and Mr. Rosenberg does

                 27 not specify what he means by different “types” of metadata.

                 28
04554-00001/7310734.6                                               -14-
                                                                                            Case No. Case No. 3:13-CV-00628-RCJ-V
                                                DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 16
                                                                                    17 of
                                                                                       of 46
                                                                                          47




                  1          51.    As I describe in more detail below, Mr. Rosenberg’s statement in paragraph 21 that

                  2 “Thus, at a high level, the '482 and '111 patents describe metadata within two layers: one layer

                  3 includes metadata that defines the unique aspects of an application; and the other layer includes

                  4 metadata that defines aspects common to a variety of applications. They correspond to the first and

                  5 second information, respectively, as recited in the asserted claims” is unsupported by the patents’

                  6 disclosure, and relies on arbitrary and undefined “types” of metadata.

                  7          52.    For the same reason, I find Mr. Rosenberg’s statement in paragraph 22 that “the

                  8 data dictionary works in concert with the two types of metadata (i.e. “unique” and “common”) to

                  9 fully specify an application or set of applications” to be incorrect, and not reflective of the patents

                 10 disclosure..

                 11          53.    In Paragraphs 23-24 of his declaration, Mr. Rosenberg describes a hypothetical

                 12 “software application” without any citation to the specification, despite the specification’s

                 13 disclosure of use cases of the patented invention. See, e.g., Col. 10:30-12:7. Mr. Rosenberg’s

                 14 hypothetical “software application” does not practice the patented invention because at least,

                 15 critically, he does not identify a change detection component that detects regulatory,

                 16 technological, or social material change in third party repositories. Rather, Mr. Rosenberg is

                 17 generally describing a generic process for creating a business application that was well known at

                 18 the time of the invention of the patents-in-suit, with the exception of his reliance on the arbitrary

                 19 and undefined “types” of metadata that find no support in the specification.
                 20          54.    I have reviewed AIT’s opening brief, and in particular, the first approximately six

                 21 pages of that brief that purport to provide a background to the patents-in-suit, as well as the
                 22 apparently corresponding paragraphs in .in Mr. Rosenberg’s declaration.

                 23          55.    I found AIT’s description to be deficient in several regards.
                 24          56.    First, as I discuss above, AIT incorrectly asserts that the asserted claims are

                 25 directed to “a computer software architecture that allows application design and deployment to be

                 26 performed by individuals with knowledge of the business process requirements of the customer.”

                 27 (Br. 1-2.).

                 28
04554-00001/7310734.6                                                 -15-
                                                                                              Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 17
                                                                                    18 of
                                                                                       of 46
                                                                                          47




                  1          57.    Rather, as the patents explain in the context of discussing the “invention,” the

                  2 claims of the patents-in-suit are directed to an “integrated system for managing data [that]

                  3 monitors, responds to, and incorporates changes in, federal, state and local laws, statutes,

                  4 ordinances and regulations.”

                  5          58.    Next, AIT infers—incorrectly—that the alleged changes that are the subject of the

                  6 claims are changes to “metadata.”        Again, this mischaracterizes the scope of the claimed

                  7 invention, as I discuss above.

                  8          59.    AIT also asserts that “personnel with knowledge of the business process, rather

                  9 than software developers, have control over the design and implementation of applications.”

                 10 However, not only is this not a part of the claimed invention, which precludes such human

                 11 intervention in the claimed integrated change management process, this functionality is no

                 12 different than the art cited during prosecution, including the Eager reference (see my discussion

                 13 below), which AIT had to distinguish on the grounds that it did not “automatically detect”

                 14 changes.

                 15          60.    I also note that AIT’s description of the specification and Fig. 1 omit any reference

                 16 to the “change layer,” which is the functionality that performs the claimed change detection.

                 17          61.    Instead, based on my review, AIT focuses much of its background discussion on

                 18 the business content layer and metadata layers, asserting that the “data elements of the business

                 19 content layer include metadata.” Br., p. 4.        However, the patents’ disclosure regarding the
                 20 business content includes no reference to metadata.           The only explicit reference in the

                 21 specification to metadata that I noted in my review is in the metadata layer.
                 22          62.    I further note that, in my review of Mr. Rosenberg’s declaration, he apparently does

                 23 not take the position that the business content layer includes metadata.
                 24          63.    AIT also includes in its background discussion a description of Fig. 4A of the

                 25 patents. Fig. 4A is a graphical representation that illustrates relationships between metadata tables

                 26 in the metadata layer.

                 27

                 28
04554-00001/7310734.6                                                -16-
                                                                                               Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 18
                                                                                    19 of
                                                                                       of 46
                                                                                          47




                  1          64.    In paragraph 25 of his declaration, Mr. Rosenberg claims that “the metadata

                  2 defining the common aspects of a variety of applications is described as standard interface system,

                  3 or SIS. ('482 and '111 patents at Figs. 3-5.) The SIS tables define application functions that are

                  4 used to generate various application components. These tables are part of the metadata layer.

                  5 ('482 patent at 12:54-55. '111 patent at 12:58-59.) SIS has the advantage of not requiring

                  6 (re)programming to respond to changes made to the applications because the system is dependent

                  7 on and driven by metadata. ('482 patent at 11:64-12:2. '111 patent at 11:66-12:4.) I find this to be

                  8 an inaccurate characterization of the disclosure of the patents-in-suit.

                  9          65.    First, the “standard interface system” appears to be nothing more than a reference

                 10 to the Java data management layer and the metadata layer: “The Java data management layer and

                 11 the metadata layer together serve as a standard interface system that is positioned ‘on top of’ one

                 12 or more databases, allowing addition, deletion and modification of data entry forms, tables, views,

                 13 images, reports, queries, information processing and logic, monitoring or work flow and

                 14 distribution and routing, menu presentations and provision of regulatory or non-regulatory alerts.”

                 15 Col. 16:4-16.

                 16          66.     Next, Figs. 3-5 of the specification contain no reference to “common aspects of a

                 17 variety of applications,” as Mr. Rosenberg claims. Fig. 3 illustrates “structures and relationships”

                 18 between various tables that are used to implement worklists, such as the business process table, the

                 19 worklist table, and the module table. Col. 13 20-36. Fig. 4A is an expanded view of the
                 20 relationships between these and other tables. Fig. 5 illustrates another set of tables related to

                 21 business rules. Col. 13:65-14:19.
                 22          67.    I also disagree with Mr. Rosenberg’s statement in paragraph 26 that “the metadata

                 23 that defines the application, including both the common and the unique metadata, is interpreted
                 24 ….” Again, there is no disclosure of such “common v. unique distinctions or types of metadata

                 25 using these arbitrary and undefined categories. Notably, Mr. Rosenberg is inconsistent with and

                 26 departs from the patents’ disclosure and express definition in his reference to “data mapping,” The

                 27 “data mapping” disclosed in the patents is not based on “common and unique metadata,” but more

                 28
04554-00001/7310734.6                                                 -17-
                                                                                               Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 19
                                                                                    20 of
                                                                                       of 46
                                                                                          47




                  1 simply on the mapping of an item in a GUI and an item to be changed in the business content

                  2 later: “’Data mapping,’ as used here, refers to a mechanism that provides a correspondence

                  3 between an item in a graphical user interface (GUI) and an item to be changed in the business

                  4 content layer, which is used as part of the generation of the user interface. Col. 15:17-25.

                  5          68.     In paragraph 29, Mr. Rosenberg notes that “By using the metadata to define

                  6 software applications, the invention is able to automate the software modification process by

                  7 generating an application’s executable code from interpreting its metadata. Moreover, since only

                  8 the metadata needs to be modified to incorporate changes to an application, which eliminates the

                  9 need to modify or rewrite the application’s source code, a person without extensive software

                 10 programming skill may also be able to modify the application’s metadata and thus making

                 11 changes to the application. This lessens the demand on software developers and programmers as

                 12 well.” To the extent he is referring to the claimed inventions of the patents-in-suit, this is not

                 13 correct; rather, this is functionality that was well know in the art at the time (as I describe below).

                 14 Further, and importantly, this functionality is inconsistent with the “automatic” detection of the

                 15 claims, which precludes such user interaction, including rekeying and reformatting of forms (as I

                 16 discuss below).

                 17          69.     Returning to AIT’s brief for the moment, I find its description to likewise

                 18 mistakenly characterize Fig. 4A to the extent it claims that “[w]ithin the SIS tables, the metadata

                 19 attributes are then designated as representing data elements that are either ‘common’ to various
                 20 applications or ‘unique’ to a single application.” Br. at 4-5. There is no disclosure of this alleged

                 21 “common / unique” distinction in the ‘482 patent, including in connection with the tables of Fig. 4.
                 22          70.     In its brief, AIT also addresses Figs. 6 and 7, which are not referenced in Mr.

                 23 Rosenberg’s declaration.
                 24          71.     In my view, AIT is incorrect when it alleges that these tables “illustrate the

                 25 difference between the innovative system claimed in the asserted patents.” Critically, these tables

                 26 do not relate to the “automatically detecting” changes that is the subject of the claims. Rather,

                 27

                 28
04554-00001/7310734.6                                                 -18-
                                                                                              Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 20
                                                                                    21 of
                                                                                       of 46
                                                                                          47




                  1 these tables relate to manually creating a data entry form – functionality that is the very opposite

                  2 of “automatic.” Col. 16, 35-36, 47-51.

                  3          72.     Moreover, as disclosed in the patents-in-suit, this manual creation of data entry

                  4 forms takes place after changes in regulatory requirement have been detected by intelligent agents

                  5 (the operation that is the subject of the claimed invention).

                  6          73.     This is functionality that is also provided by the Eager reference that I discuss in

                  7 more detail below, which the applicants had to distinguish during prosecution..

                  8          74.     Returning to paragraphs 30-32 of Mr. Rosenberg’s declaration, Mr. Rosenberg

                  9 departs from the express disclosure of the specifications of the patents-in-suit, and retroactively

                 10 attempts to impose arbitrary distinctions on the metadata that is referenced in the context of the

                 11 metadata layer.      Notably, when referencing the alleged metadata “common to a variety of

                 12 applications,” he is unable to cite to the specification for this language, as it simply does not exist.

                 13 He then cites alleged benefits that, again, are not present in the disclosure of the patens in suit.

                 14 III.     LEGAL STANDARDS

                 15          A.      Claim Construction

                 16          75.     I understand that the claim language determines the scope of the invention. I

                 17 further understand that the claims are interpreted in the context of the intrinsic record: the claim

                 18 language, the specification and its figures, and the prosecution history. Descriptions of the

                 19 invention in the specification give life and meaning to claim language. In particular, where the
                 20 specification describes the features of the “invention” as a whole, this description limits the scope

                 21 of the invention.      I also understand that, when a patentee makes a clear and unmistakable

                 22 disavowal of scope during prosecution, a claim’s scope may be narrowed under the doctrine of

                 23 prosecution disclaimer. Finally, I understand that extrinsic evidence is less reliable in construing
                 24 claims, but can help educate the court regarding the field of the invention and can help the court

                 25 determine what a person of ordinary skill in the art would understand claim terms to mean.

                 26

                 27

                 28
04554-00001/7310734.6                                                  -19-
                                                                                               Case No. Case No. 3:13-CV-00628-RCJ-V
                                                  DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 21
                                                                                    22 of
                                                                                       of 46
                                                                                          47




                  1

                  2           B.        Indefiniteness

                  3           76.       I understand that a patent is invalid for indefiniteness if its claims, read in light of

                  4 the specification delineating the patent, and the prosecution history, fail to inform, with reasonable

                  5 certainty, those skilled in the art about the scope of the invention. Further, the claims, when read

                  6 in light of the specification and the prosecution history, must provide objective boundaries for

                  7 those of skill in the art.

                  8 IV.       DISPUTED CLAIM TERMS
                              A.        “automatically detecting”
                  9
                              Term             Salesforce Proposed Construction          AIT Proposed Construction
                 10
                        “automatically         Indefinite, or in the alternative, “detecting without direct human
                 11     detect[ing]”           requiring at least “detecting without intervention”
                                               any intervention by a human
                 12     ‘482 Patent,           operator through the use of one or
                        claims 1, 21.          more intelligent agents”
                 13
                        ‘111 Patent,
                 14
                        Claim 13.
                 15           77.       Both Mr. Rosenberg and I appear to agree that “automatically detecting” changes
                 16 requires that the system perform the claimed automatic detection of changes. Although not clear,

                 17 we appear to disagree, however, as to whether “human interaction,” indirect or otherwise, is

                 18 involved in this automatic process.

                 19           78.       In my opinion, one of ordinary skill in the art at the time of the claim invention
                 20 would have understood that the plain meaning of “automatically” required detection of changes

                 21 without any intervention by a human operator.
                 22           79.       In my view, contemporary technical dictionaries confirm this understanding, e.g.,:
                 23                 •   “automatic” - a process or a device that functions without intervention by a human
                 24                     operator under specified conditions. Ex. 12 at 41 (Comprehensive Dictionary of
                 25                     Electrical Engineering 1999).
                 26                 •   “automatic” - 1. self-regulating or self-acting; capable of producing a desired
                 27                     response to certain predetermined conditions. 2. Self-acting and self-regulating;
                 28
04554-00001/7310734.6                                                    -20-
                                                                                                  Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 22
                                                                                    23 of
                                                                                       of 46
                                                                                          47




                  1                    operating without human intervention; often implying the presence of a feedback

                  2                    control system. 3. Pertaining to a process or device that, under specific conditions,

                  3                    performs its functions without intervention by a human operator. Ex. 13 at 66

                  4                    (Modern Dictionary of Electronics (6th ed. 1997).

                  5                •   “automation” - The replacement of human skill by automatic machine operations.

                  6                    Word processing software is an example of the potential of automation. These

                  7                    programs automate tasks as simple as centering text and as complex as sorting a

                  8                    mailing list into zip code order. Ex. 14 at 47 (Webster’s New World Dictionary of

                  9                    Computer Terms (2000).

                 10          80.       I note that AIT cites just one dictionary definition, the first definition above, as

                 11 supporting its proposed construction. However, this definition supports Salesforce’s proposed

                 12 construction, as it rules out all human intervention under the specified condition in which the

                 13 automatic function or process operates.

                 14          81.       In my view, the specification confirms this understanding of the plain meaning.

                 15 Specifically, the patentee defines the “invention” as involving an “integrated,” or “closed loop”

                 16 system that “identifies changes using intelligent network agents … and automatically effect(s)

                 17 modifications in the system without the use of programmers and/or programming.”                      The

                 18 specification further makes clear that this aspect of the “invention” is performed without human

                 19 involvement: “the invention provides a relatively seamless system for creating robust solutions
                 20 without the use of programmers and/or programming, (2) monitoring and assimilating business

                 21 change into business solutions rapidly, without (re)programming,” Col. 9:26-32, see also 8:30-46,
                 22 9:33-48, 9:64-10:3; Abstract at 6-19; 8:1-26.

                 23          82.       As a result, my view is that the claims would be naturally and properly construed as

                 24 directed to this integrated, closed loop system.

                 25          83.       I note that the specification contrasts this functionality with certain activities that

                 26 are characterized as “manual,” all of which involve some degree of user involvement, including

                 27

                 28
04554-00001/7310734.6                                                   -21-
                                                                                                 Case No. Case No. 3:13-CV-00628-RCJ-V
                                                   DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 23
                                                                                    24 of
                                                                                       of 46
                                                                                          47




                  1 entry of data into a data form (Col. 18:43-45), creating worklists (Col. 10:61-62), or creating

                  2 processes (Col. 11:41-42).

                  3           84.   Under AIT’s proposed construction, these “manual” activities could all meet the

                  4 “automatically detecting” limitation, as they could be said to comprise “indirect” human

                  5 interaction, with the system performing the “detecting” of changes once the user had programmed

                  6 the form, worklist, or report.

                  7           85.   AIT also identifies two instances in the specification that purportedly envision

                  8 indirect human intervention in an “automatic” process. (Br. at 10.) However, neither teaches or

                  9 suggests any indirect human intervention. First, the specification refers to an “integrated method

                 10 for automatically handling” changes, including “changes in regulations, in the business

                 11 environment, in technology and in any other factor.” Col. 8:67-9:9. This passage, however, does

                 12 not disclose or imply any indirect human intervention with the “automatic detection of changes.”

                 13 Rather, all this section states is that without the “integrated method” of automatically handling

                 14 changes in regulations, a developer or user of a system that tracks overall business operations

                 15 needs to become involved in the regulatory change detection and implementation process. Indeed,

                 16 this passage supports the view that the stated goal of the invention disclosed in the patents-in-suit

                 17 is a truly automatic process.

                 18           86.   Second, the specification states that “Configuration Users can choose to

                 19 automatically configure the preceding recommendation based on a set of default conditions, or can
                 20 manually implement the configuration using a configuration toolkit.” Here, the specification does

                 21 not state that indirect human involvement is involved in automatic configuration, but rather states
                 22 that there is an alternative to automatic configuration: manual implementation. The specification

                 23 later makes clear that this automatic configuration is fully automatic: “A user may configure the
                 24 system to apply pre-defined rules to the change in order to determine whether the change

                 25 information delivered by the IA will be accepted and acted upon by the Java data management

                 26 layer.”

                 27

                 28
04554-00001/7310734.6                                                -22-
                                                                                            Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 24
                                                                                    25 of
                                                                                       of 46
                                                                                          47




                  1          87.    AIT’s suggestions that human operators may be indirectly involved in change

                  2 detection not only has no support in the specification, but also the applicants’ amendments and

                  3 statements in the prosecution history weigh against it.            More particularly, the patentee

                  4 incorporated the term “automatically detecting” into the independent claims to overcome the prior

                  5 art Eager reference, and specifically represented that user intervention, such as modification of

                  6 application screens and messages, is not permitted in such automatic change detection:

                  7          Further, the Appellants note that Eager explicitly teaches that in the reengineering
                             system, it is “application developers and maintenance personnel” that “modify
                  8          application screens and messages”, thus teaching away from any means that
                             would operate “automatically”, and in particular that would allow ‘automatically
                  9          detecting changes that affect an application’ as recited in claim 2.

                 10 Ex. 8 at 14 (‘482 Patent File History, 08/28/2007 Appeal Brief.)

                 11          88.    Eager disclosed a “re-engineering subsystem 30” that provided for “custom

                 12 application development or re-engineering.” Ex. 10, Col. 4:28-30. The application subsystem

                 13 provided several tools for modifying graphical user interface, or GUI files, which could be viewed

                 14 as a graphical user interface editor. Id., Col. 23:66-24:11.

                 15

                 16

                 17

                 18

                 19
                 20

                 21
                 22

                 23
                 24

                 25

                 26

                 27

                 28
04554-00001/7310734.6                                                -23-
                                                                                             Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 25
                                                                                    26 of
                                                                                       of 46
                                                                                          47




                  1          89.    The graphical user interface editor could then, based on a user positioning of

                  2 representations of certain objects, called “business objects” on a screen, enable “a certain amount

                  3 of the application code to be generated automatically from graphical representations,” i.e., the

                  4 system would detect the changes to metadata resulting indirectly from the user’s actions, and then

                  5 generate code corresponding to those changes. Id., Col. 24:12-20, Col. 30:45-64.

                  6          90.    The applicants distinguished this functionality, which involved detecting

                  7 modifications based on the user of the graphical user interface editor (as well as other editors),

                  8 from the claimed “automatic detection of changes,” as there was some user involvement. The user

                  9 in this example was “indirectly involved” in the detection of changes to the metadata, as AIT

                 10 would improperly include in its construction now.

                 11          91.    Finally, in my view, AIT’s proposed construction would render the claims

                 12 indefinite, as the patents provide no “objective boundaries for those of skill in the art” as to the

                 13 degree of human intervention permitted during change detection.

                 14          92.    The specification further defines the “invention” in particular as using intelligent

                 15 agents to perform the automatic detection.

                 16          93.    In paragraph 37 of his declaration, Mr. Rosenberg attempts to dismiss the use of

                 17 intelligent agents as “merely one embodiment of change detection.”              I disagree with Mr.

                 18 Rosenberg for several reasons.

                 19          94.    First, as I discuss above, the patents do not refer to use of intelligent agents as “an
                 20 embodiment,” but rather, as component of the “invention.” This is confirmed by the depictions of

                 21 the “invention” in Figures 1 and 2:
                 22

                 23
                 24

                 25

                 26

                 27

                 28
04554-00001/7310734.6                                                -24-
                                                                                              Case No. Case No. 3:13-CV-00628-RCJ-V
                                                DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 26
                                                                                    27 of
                                                                                       of 46
                                                                                          47




                  1            95.       The specification further repeatedly describes intelligent agents as core component

                  2 of the invention. In characterizing the invention as depicted in Figure 1. the specification states:

                  3            The system operates at four layers, as illustrated in FIG. 1: (1) a change
                               management layer 11 that includes one or more change agents that “cruise the
                  4            Web” and identify and bring to the user’s attention relevant regulatory and non-
                               regulatory changes found on the Web that may affect a user’s business.
                  5
                               Col. 9:33-38.
                  6
                               96.       In illustrating application of the invention in complying with toxic waste
                  7
                        regulations, the specification confirms that intelligent agents are an integral component of to the
                  8
                        claimed invention:
                  9
                               The following example illustrates how a change, made to a regulation, is identified
                 10            on the Internet and incorporated and managed by the invention.
                               ...
                 11
                               The invention begins tracking change using one or more intelligent agents
                 12            (“IA’s”). An “intelligent agent” is a specialized program that resides on a network,
                               or at a server as an applet, and can make decisions and perform tasks based on pre-
                 13            defined rules. Preferably, two or more IA’s used by a business will have
                               sufficiently different assignments that at most modest overlap occurs between the
                 14            IA’s.
                        Col. 10:21-49.
                 15

                 16            97.       The specification further describes the use of intelligent agents when it describes

                 17 the Change Management Layer:

                 18            E. Change Management Layer
                 19            The change layer primarily involves an intranet or the Internet and uses one or more
                               intelligent agents (IA's) that continually search on the Web for relevant changes in a
                 20            selected business area. The changes may be regulatory and/or non-regulatory, and each IA
                               is defined by rules and constraints that focus on the selected business area.
                 21
                 22 Col. 16:17-23.

                 23            98.       Both Mr. Rosenberg in paragraph 37, and AIT in its brief, argue that there are other
                 24 embodiments of the claimed “change detection” in the patents-in-suit. However, use of intelligent

                 25 agents is the only mechanism for the claimed change detection of, e.g., regulatory requirement

                 26 disclosed or enabled by the specification.

                 27

                 28
04554-00001/7310734.6                                                    -25-
                                                                                                 Case No. Case No. 3:13-CV-00628-RCJ-V
                                                     DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 27
                                                                                    28 of
                                                                                       of 46
                                                                                          47




                  1            99.      Mr. Rosenberg refers to a set of “Change Configuration functions” that “support

                  2 change of End User functions ‘through a variety of flexible and intelligent manual routines, such

                  3 as intelligent agents, screens, fields, reports, documents and logic that can be changed without

                  4 requiring programming skills.’” However, these “intelligent manual routines,” do not perform the

                  5 claimed detecting of changes; rather after changes have already been detected, these manual

                  6 routines may be used for certain “Change Configuration” functions:

                  7            The invention provides a cost-effective approach for absorbing database and
                               application changes that arise from changes in regulations, policies,
                  8            procedures, processes, materials, and similar factors. The integrated framework
                               of the invention is divided into two main groupings, Change Configuration
                  9            functions and End User functions. The Change Configuration functions support
                               creation and change of End User functions through a variety of flexible and
                 10            intelligent manual routines, such as intelligent agents, screens, fields, reports,
                               documents and logic that can be changed without requiring programming skills.
                 11
                        Col. 10:4-14.
                 12
                               100.     I further note that these alleged other examples refer to “manual routines.” In my
                 13
                        view, these manual routines cannot refer to the claimed “automatic detection of changes”: such
                 14
                        manual operation is, on its face, the opposite of the claim requirement.
                 15
                               101.     Moreover, these manual examples, including “screens, fields, reports, documents
                 16
                        and logic” are not capable of “cruising the web” to locate changes in regulatory, social, or
                 17
                        technological changes, as required by the claims.
                 18
                               B.       “changes that affect . . .” (‘111 patent, claim 13, ‘482 patent, claims 1, 21)
                 19                Term               Salesforce Proposed Construction AIT Proposed Construction
                 20      “changes that affect the     “modifications     to    regulatory, “changes to an application’s
                         information in the first     technological,        or      social metadata”
                 21      portion of the server or     requirements stored in a third-party
                         the information in the       repository that affect information
                 22      second portion of the        about unique aspects of a particular
                         server”                      application or functions common to
                 23                                   various applications”
                 24      ‘111 Patent, claim 13.
                                                   “modifications      to      regulatory,
                 25      “changes that affect a technological,            or        social
                         particular application” / requirements stored in a third-party
                 26      “changes that affect an repository       that       affect    an
                         application”              application”
                 27

                 28
04554-00001/7310734.6                                                   -26-
                                                                                                   Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 28
                                                                                    29 of
                                                                                       of 46
                                                                                          47




                         ‘482 Patent, claims 1, 21.
                  1

                  2
                               102.    First, in my view the plain meaning of “affecting” suggests that the source of
                  3
                        change is one step removed from the claimed system, not incorporated within it.
                  4
                               103.    Thus, I disagree with Mr. Rosenberg’s reading of the claim language in paragraph
                  5
                        44 of his declaration, where he states that “Since an application is generated using its
                  6
                        corresponding metadata, any change to the metadata necessarily affects the application generated
                  7
                        based on the metadata.” Rather, the term “affect” the data appears to have been carefully chosen
                  8
                        to embody the requirement that the detected regulatory, technological and/or social changes have
                  9
                        to affect the business. If the patentee had intended to cover changes to the metadata, they could
                 10
                        have simply used the word “to.”
                 11
                               104.    Moreover, I note that this reading is inconsistent with the specification’s
                 12
                        characterization of the invention, which involves changes on the Internet from third party
                 13
                        repositories that affect a user’s business. Col. 2:21-24; 8:66-9:6; 10:31-53.
                 14
                               105.    Further, in my view, the specification makes clear that the claimed detected
                 15
                        changes are in third party repositories, not within the system itself, such as is proposed in
                 16
                        paragraphs 43-44 of Mr. Rosenberg’s report.
                 17
                               106.    The specification notes that the described (and claimed) system “receives
                 18
                        information on regulatory and non-regulatory changes that affect operations of the business,”
                 19
                        thereby indicating hat the changes are sent from somewhere outside the system. Further, these
                 20
                        changes are in fact detected by intelligent agents that “cruise [or search] the web” to identify such
                 21
                        changes that affect a business:
                 22

                 23
                 24

                 25

                 26

                 27

                 28
04554-00001/7310734.6                                                   -27-
                                                                                                Case No. Case No. 3:13-CV-00628-RCJ-V
                                                      DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 29
                                                                                    30 of
                                                                                       of 46
                                                                                          47




                  1

                  2

                  3

                  4

                  5

                  6 Figs. 1-2; Col. 9:33-37; Col. 16:18-21 (“one or more change agents that ‘cruise the Web’” and

                  7 identify and bring to the user’s attention relevant regulatory and non-regulatory changes found on

                  8 the Web”).

                  9          107.    Although Mr. Rosenberg does not so state, AIT argues that there is no disclosure of
                 10 any third party repositories in the specification. (Br. at 14.)

                 11          108.    I disagree: the only sources of changes detected by the described and claimed
                 12 “integrated system” are from third party repositories that are accessed “on the web” (see Col. 9:33-

                 13 38) and via the Internet. For example:

                 14          Regulations and technical requirements are constantly changing in the United
                             States. Regulatory changes are recorded and posted for reference in different
                 15          media, including paper, microfiche and electronic media. The internet is one
                             source of information on regulatory changes that is both prompt and cost-
                 16          effective.

                 17 Col. 10:21-26.

                 18          109.    In fact, AIT’s proposed construction cannot work in the context of the sole
                 19 embodiment of the invention, which the patentee equates to the invention. In the disclosure as
                 20 reflected by Fig. 1, changes are detected by the change layer, which comprise one or more

                 21 intelligent agents that search the Internet for changes. The change layer—which Mr. Rosenberg
                 22 and AIT barely discuss—never communicates with the metadata layer, and thus cannot detect

                 23 changes to metadata. Rather, the change layer passes on the changes it detects to the Java data
                 24 management layer. See Fig. 1; Col. 16:18-34.

                 25          110.    Moreover, based on my reading, the prosecution history is inconsistent with a
                 26 proposed construction that the changes that are detected are changes in “metadata.”

                 27

                 28
04554-00001/7310734.6                                                 -28-
                                                                                            Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 30
                                                                                    31 of
                                                                                       of 46
                                                                                          47




                  1          111.   I note that during prosecution of the ‘482 patent, the applicants’ filed an appeal

                  2 brief dated August 28, 2007. In that brief, the applicants specifically identified the disclosure that

                  3 corresponds to the claimed “change detection.”

                  4          112.   The applicant pointed to only two areas of the specification as related to the change

                  5 detection claim limitations: box 21 of Fig. 2 (which reads “IA identifies one or more relevant

                  6 changes on a network using pre-defined rules”), and page 28, lines 4-16 of the as-filed

                  7 specification. This corresponds to Col. 16:18-30 of the issues patent:

                  8          The change layer primarily involves an intranet or the Internet and uses one or
                             more intelligent agents (IA's) that continually search on the Web for relevant
                  9          changes in a selected business area. The changes may be regulatory and/or non-
                             regulatory, and each IA is defined by rules and constraints that focus on the
                 10          selected business area. When an IA discovers a relevant change, the IA obtains all
                             available information concerning this change and delivers this information to the
                 11          Java data management layer. A user may configure the system to apply pre-defined
                             rules to the change in order to determine whether the change information delivered
                 12          by the IA will be accepted and acted upon by the Java data management layer.

                 13 Ex. 11 at 28 (‘482 Patent as-filed specification); see Ex. 8 at 4 (‘482 Patent File History,

                 14 08/28/2007 Appeal Brief (cross-referencing in 08/28/2007 Appeal Brief)).

                 15          113.   Neither of these citations refer in any way to detecting changes in “metadata”;

                 16 rather, they each directly correspond to intelligent agents detecting relevant changes in third party

                 17 repositories in accordance with Salesforce’s proposed construction.

                 18          114.   Furthermore, Figure 1 clearly shows an arrow flowing from the Change Layer (11)

                 19 to the Java Data Management Layer (13), but there is no arrow flowing back to the Change Layer
                 20 from the Java Data Management Layer (or the Metadata or Business Content Layers for that

                 21 matter):
                 22

                 23
                 24

                 25

                 26

                 27

                 28
04554-00001/7310734.6                                                -29-
                                                                                             Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 31
                                                                                    32 of
                                                                                       of 46
                                                                                          47




                  1            115.    Thus, it is clear that the patent does not provide any mechanism for the change

                  2 layer to have access to the application’s metadata. Thus the Change Layer could not possibly

                  3 detect changes to the metadata since it can not access the metadata.

                  4            116.    The specification also discloses that the claimed invention detects regulatory,

                  5 technological, and social changes, as Salesforce proposes, not any and all changes regardless of

                  6 their materiality or relation to a business. The claims require that such changes must “affect” the

                  7 business with sufficient materiality to require the change to be incorporated into the application.

                  8            117.    According to the specification, these changes include changes to statutes, laws, and

                  9 ordinances (“regulatory changes”), changes to technology in regulated areas (“technological

                 10 changes”), and changes to health and personnel requirements in regulated areas (“social

                 11 changes”):

                 12            The system allows a business to use the normal business skills of their employees
                               and does not require that every employee become a programmer in order to
                 13            continue to respond to regulatory and/or technological and/or social changes
                               affecting business operations and/or information management requirements.
                 14
                        Col. 22:34-39; see also Col. 9:10-32.
                 15
                               118.    Beyond these categories, I am not aware of any other material changes disclosed in
                 16
                        the specification that are or can be detected by intelligent agents.
                 17
                               119.    In my view, AIT’s proposed construction—which points to the updating of
                 18
                        “metadata” (presumably in the first or second layer / portion of the server) as the claimed detection
                 19
                        of changes—is antithetical to the express purpose of the invention.          Under AIT’s proposed
                 20
                        construction, a user could, in response to a regulatory change that the user manually detected by
                 21
                        reviewing the federal register, reprogram the claimed first and second layers to reflect this change
                 22
                        in regulation. However, so long as the system then “automatically” detected the updating of the
                 23
                        manually changed metadata, the claimed limitation would purportedly be met. This construction,
                 24
                        which defeats the purpose of the invention (i.e., preventing this very “rewrit[ing] part or all of the
                 25
                        software in order to accurately and fully reflect these changes” (Col. 9:4-9)), appears to be
                 26
                        incorrect.
                 27

                 28
04554-00001/7310734.6                                                    -30-
                                                                                                 Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 32
                                                                                    33 of
                                                                                       of 46
                                                                                          47




                  1           120.       Thus, AIT’s proposed construction would render superfluous the claimed change

                  2 management layer / fourth portion of the server. Specifically, the claim requires the dynamic

                  3 generation of functionality and user interface based on information in the first and second layers.

                  4 If the claimed change detection was based on detection of updates to the metadata in those first

                  5 and second layers, there simply is no reason to have any separate change detection. Rather, the

                  6 “changes” are taken into account whenever the functionality and user interface are dynamically

                  7 generated. Furthermore, the change management layer simply doesn’t have access to the metadata

                  8 layer so it couldn’t detect changes in the metadata. Instead, the change management layer/ fourth

                  9 portion of the server is required because the relevant changes that are detected take place outside

                 10 the claimed system.

                 11           121.       Therefore, in my opinion, Salesforce’s proposed construction is correct.

                 12           C.         Dynamic Generation
                        Term                   Salesforce Proposed Construction       AIT Proposed Construction
                 13
                        “dynamically           Indefinite, or in the alternative,     “dynamically [re-]generate[d, ing]”:
                 14     generate a             requiring at least “generate [both a
                        functionality and      functionality and a user interface]    “generate or update when needed”
                 15     a user interface”      immediately and concurrently
                                               without any modification of
                 16      ‘111 Patent,          software by a user
                        claim 13.
                 17

                 18     “dynamicaly
                        [re-]generate[d,
                 19     ing]”
                 20     ‘482 Patent,
                        claims 1, 21.)
                 21
                 22           122.       The parties disputes with respect to “dynamically generating” are (i) whether there

                 23 is any functional limitation to “dynamically generating,” and (ii) the scope of the temporal
                 24 limitation imposed by that term.           Consistent with the specification and prosecution history,

                 25 Salesforce’s construction does not permit any modification of the software (such as

                 26 reprogramming, recoding, re-keying, and/or reformatting) by a user during this generation, while

                 27

                 28
04554-00001/7310734.6                                                    -31-
                                                                                                 Case No. Case No. 3:13-CV-00628-RCJ-V
                                                     DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 33
                                                                                    34 of
                                                                                       of 46
                                                                                          47




                  1 AIT’s construction improperly permits user intervention during generation including through

                  2 reprogramming or recoding.

                  3          123.   One of ordinary skill in the art at the time of the claim invention would have

                  4 understood that the plain meaning of “dynamically” required at least generation of the UI and

                  5 functionality “immediately and concurrently.” Contemporary technical dictionaries confirm this

                  6 understanding, requiring, e.g., “Occurring immediately and concurrently.”            Ex. 15 at 165

                  7 (Microsoft Computer Dictionary, 3rd Edition (1997)).

                  8          124.   The specification requires that “dynamically generating” be construed to require

                  9 that there be no modification of software by a user when generating an application.              The

                 10 specification states that earlier database software required “continual reprogramming” in order “to

                 11 reflect a constant stream of changes” to regulations, and that “[t]his approach is not cost effective

                 12 and, in effect, mortgages the database maintainer’s future.”         Col. 8:2-8.   The specification

                 13 explains that the invention overcame these challenges by generating a user interface and

                 14 functionality, in response to detected changes, without modification of software by the user. Col

                 15 8:36-44 (“These needs are met by the invention that, in one integrated system . . . converts the

                 16 relevant changes into changes in work/task lists, data entry forms, [etc], without requiring the

                 17 services of one or more programmers to re-program and/or recode the software items affected

                 18 by the change.”) (emphasis added); Abstract 6-17 (“The system: … converts these changes into

                 19 changes in data entry forms, data processing and analysis procedures, [etc.], without requiring the
                 20 services of one or more programmers to re-key and/or reformat the items affected by the

                 21 change.”) (emphasis added).
                 22          125.   I note that AIT relies for its construction on the same dictionary definition that

                 23 supports Salesforce’s construction.        That definition states: “Occurring immediately and
                 24 concurrently. The term is used in describing both hardware and software; in both cases it describes

                 25 some action or event that occurs when and as needed.” The further phrase “when and as needed,”

                 26 on which AIT apparently bases its construction, in the context of this definition, simply reflects

                 27 that the change has to take place right away.

                 28
04554-00001/7310734.6                                                -32-
                                                                                             Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 34
                                                                                    35 of
                                                                                       of 46
                                                                                          47




                  1           126.      AIT argues in its brief that Salesforce’s proposed construction is flawed because

                  2 “immediately and concurrently” introduces “temporal ambiguity” into the claims and “fails to

                  3 identify ‘immediately and concurrently’ relative to what.” (Br. at 17.) This criticism is misplaced:

                  4 the remainder of the claim language specifies to what event the “immediately and concurrently”

                  5 applies. For example, claims 1 and 21 of the ‘482 Patent makes clear that the application is

                  6 dynamically generated [or re-generated] “when the client computer connects to the server

                  7 computer.”

                  8           127.      By contrast, AIT’s proposed construction equates “dynamically” with the isolated

                  9 phrase “when needed,” a term that on its own has no ascertainable boundaries and runs contrary to

                 10 the specification and prosecution. The word “dynamically” does not appear in the specification,

                 11 and the only reference to “when needed” in the specification sheds no light on its scope:

                 12           The Java data management layer the end user sees is defined only by the metadata
                              and is generated as needed by a single program that interprets what a form will
                 13           look like.

                 14           128.      (Br. at 21.) Here, neither the claims nor specification clarify whose need directs or

                 15 causes generation, failing to provide any guidance as between the user, system, or a more

                 16 generalized imperative to update an application, thereby rendering the asserted claims indefinite.

                 17           D.        “layer” / “portion of the server” or “portion”
                        Term                  Salesforce Proposed Construction AIT Proposed Construction
                 18
                        “layer”               Indefinite, or in the alternative, “a set of functionally or logically
                 19                           requiring at least “a group of data related software components”
                        ‘482 Patent,          and/or functions that is separate and
                 20     claims 1, 3,          distinct from other such groups”
                        5, 10, 20, 21, 23,
                 21     25, 30, 40.
                 22
                        Term                  Salesforce Proposed Construction       AIT Proposed Construction
                 23     “portion of the       Indefinite, or in the alternative,     “a functionally or logically related
                        server” or            requiring at least “a subset of one    subset of one or more server
                 24     “portion”             server computer separate and           computers”
                                              distinct from other subsets”
                 25     ‘111 Patent,
                        claims 13-17.
                 26

                 27

                 28
04554-00001/7310734.6                                                   -33-
                                                                                                Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 35
                                                                                    36 of
                                                                                       of 46
                                                                                          47




                  1          129.   AIT’s proposed constructions of “layer” and “portion of the server” run counter to

                  2 the claim language, specification, and prosecution history, and should be rejected. Further, AIT’s

                  3 constructions introduce ambiguity into these terms that would render the claims indefinite.

                  4          130.   As an initial matter, one of ordinary skill in the art at the time of the claim

                  5 invention would have understood that the plain meaning of “layer” required a group of data and/or

                  6 functions that is separate and distinct from other such groups.           Contemporary technical

                  7 dictionaries confirm this understanding, requiring:

                  8             •   “layer” - One of the divisions within which components or functions are isolated

                  9                 in computer system with layered architecture or a communications system with

                 10                 layered protocols. (McGraw-Hill dictionary of Scientific and Technical Terms (5th

                 11                 Ed. 1994).

                 12             •   “layered architecture” - A technique used in designing computer software,

                 13                 hardware, and communications in which system or network components are

                 14                 isolated in layers so that changes can be made in one layer without affecting the

                 15                 others. (McGraw-Hill dictionary of Scientific and Technical Terms (5th Ed. 1994).

                 16             •   “layer” - 1. The protocol or protocols operating at a particular level within a

                 17                 protocol suite, such as IP within the TCP/IP suite. Each layer is responsible for

                 18                 providing specific services or functions for computers exchanging information

                 19                 over a communications network (such as the layers in the ISO/OSI reference
                 20                 model) and information is passed from one layer to the next. Although different

                 21                 suites have varying numbers of levels, generally the highest layer deals with
                 22                 software interactions at the application level, and the lowest governs hardware-

                 23                 level connections between different computers. See the table. See also ISO/OSI
                 24                 reference model, protocol stack, TCP/IP; 2. In communications and distributed

                 25                 processing, a set of rules and standards that handles a particular class of events.

                 26                 (Microsoft Computer Dictionary (3d ed. 1997).)

                 27

                 28
04554-00001/7310734.6                                               -34-
                                                                                           Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 36
                                                                                    37 of
                                                                                       of 46
                                                                                          47




                  1              •   “layering” - Layering is a technique to write complex software faster and more

                  2                  easily. Layering is often used with public, open software. The idea is to have layers

                  3                  of software on top of other layers. Each performs a specific task. The idea is that

                  4                  if your software works at one layer — i.e. conforms to the rules of that layer — it

                  5                  should be compatible (i.e. work with) the layers of software above and below it.

                  6                  The most famous layered software is the seven-layer OSI (Open Systems

                  7                  Interconnection) model. It breaks each step of a transmission between two devices

                  8                  into a discrete set of functions. These functions are grouped within a layer

                  9                  according to what they are meant to accomplish. The data link layer, for example,

                 10                  is concerned with the transmission of frames of data between devices and covers

                 11                  protocols that are aimed at packaging raw data characters into frames, detecting and

                 12                  correcting errors when frames get lost or mutilated, arranging for retransmission

                 13                  and adding flags and headers so that DTE can recognize the beginning and end of a

                 14                  frame. Other layers serve other purposes. Each layer communicates with its

                 15                  counterpart through header records. The flexibility offered through the layering

                 16                  approach allows products and services to evolve. Accommodating changes are

                 17                  made at the layer level rather than having to rework the entire OSI model. Another

                 18                  layered software architecture is Microsoft/Inters Windows Telephony. It has three

                 19                  layers. At the lowest is SAPI, which is the Service providers' API. In the center is
                 20                  the actual Windows Telephony code. At the top is the TAPI — Telephony

                 21                  applications API. (Newton’s Telecom Dictionary (2000).)
                 22          131.    The claim language also supports Salesforce’s proposed construction, as each

                 23 claimed layer/portion has distinct functions and is recited separately, for example:
                 24          13. A system, comprising:

                 25          a server accessible by a browser executed on a client device, the server including a
                             first portion, a second portion, a third portion, and a fourth portion,
                 26
                              the first portion of the server having information about unique aspects of a
                 27          particular application,

                 28
04554-00001/7310734.6                                                -35-
                                                                                             Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 37
                                                                                    38 of
                                                                                       of 46
                                                                                          47



                             the second portion of the server having information about user interface elements
                  1          and one or more functions common to various applications, the various applications
                             including the particular application,
                  2
                             the third portion of the server being configured to dynamically generate a
                  3          functionality and a user interface for the particular application, the functionality and
                             the user interface of the particular application being based on the information in the
                  4          first portion of the server and the information in the second portion of the server,
                             the third portion of the server being configured to send the functionality and the
                  5          user interface for the particular application to the browser upon establishment of a
                             connection between the server and the client device,
                  6
                             the fourth portion of the server being configured to automatically detect changes
                  7          that affect the information in the first portion of the server or the information in the
                             second portion of the server.
                  8

                  9 ‘111 Patent, claim 13.

                 10          132.   As recited by claim 13, the “first” portion/layer stores “information about unique

                 11 aspects of a particular application,” the “second” portion/layer stores “information about user

                 12 interface elements and one or more functions common to various applications,” the “third”

                 13 portion/layer incorporates all changes to the information in the first and second portions/layers and

                 14 generates the application (i.e., the Java data management layer), and the “fourth” portion/layer

                 15 detects external material changes that need to be incorporated into the metadata (i.e., the change

                 16 management layer). The claim language thus provides no suggestion of any overlap between

                 17 layers/portions, but instead supports the separateness and distinctness provided by Salesforce’s

                 18 construction.

                 19          133.   The specification also supports Salesforce’s constructions of portion/layer.
                 20 Notably, the Specification defines the “invention” in terms of the relationship of the layers /

                 21 portions as set forth in Figure 1. Col. 8:50-51. Notably, these relationship of these layers shows
                 22 them as separate and distinct from one another:

                 23
                 24

                 25

                 26

                 27

                 28
04554-00001/7310734.6                                                  -36-
                                                                                                Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 38
                                                                                    39 of
                                                                                       of 46
                                                                                          47




                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9          134.   In defining the features of the “invention” in terms of the relationship of the layers

                 10 of Fig. 1, this description should limit the scope of the invention. Consistent with this disclosure,

                 11 the remainder of the specification also separately describes the distinct functions performs by each

                 12 layers of the patented invention; AIT provides no evidence that layers may functionally or

                 13 physically overlap. Col. 12:15 - Col. 16:60.

                 14          135.   AIT’s citations to the specification purportedly demonstrating that layers are

                 15 “interrelated” or “interconnected” do not advance AIT’s construction of layer. (Br. at 15.) At

                 16 most, the cited passages demonstrate only that metadata in the metadata layer define or reference

                 17 information in the business content layer—for example, to enable management by the data

                 18 management layer—not that these layers are indistinct or overlap.

                 19          136.   I note that the patentees confirmed during prosecution that the claimed layers are

                 20 separate and distinct. Specifically, the Examiner rejected over 60 pending claims as anticipated by

                 21 U.S. Patent No. 5,960,200 (“Eager”). ‘482 Patent File History, 1/18/2006, Final Office Action.
                 22 The patentees sought to overcome this rejection by arguing that the Examiner improperly relied on

                 23 the same group of functionality in Eager (labeled 130) to meet both the claimed change detection
                 24 and change incorporation layers:

                 25          How can Eager’s functionality later 130 be both “a third layer associated with the
                             server computer that retrieves the data in the first and second layers in order to
                 26          generate the functionality and user interface elements of the application” and “a
                             change management layer for automatically detecting changes that affect an
                 27          application”? At most, it can be one of those layers, not both of them together.

                 28
04554-00001/7310734.6                                                -37-
                                                                                             Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 39
                                                                                    40 of
                                                                                       of 46
                                                                                          47




                  1 Ex. 5 at 14 (‘482 Patent File History, 5/18/2006 Amendment and Remarks (emphasis original)).

                  2          137.   The Examiner issued his notice of allowance for the ‘482 patent on December 28,

                  3 2007. In my view, the patentees thus disclaimed AIT’s proposed construction as to “layer” and

                  4 “portion,” requiring that they be separate and distinct. The Court should therefore reject AIT’s

                  5 proposed construction.

                  6          138.   Under AIT’s proposed construction, the claims would permit an unspecified degree

                  7 of physical overlap and functional redundancy between layers and portions.             That is, two

                  8 separately claimed layers/portions would be permitted to share any number of the same

                  9 components, or even all of the same components, so long as there is some relationship, functional

                 10 or logical, within a given layer. The patents-in-suit, however, provide no guidance as to any

                 11 permissible overlap between various layers/portions, or how this would be technically

                 12 implemented, and AIT identifies none in its brief. Instead, as set forth in more detail below, the

                 13 intrinsic record underscores the physical and functional distinctness of the claimed layers.

                 14          139.   Indeed, the distinction between the claimed layers is a necessary component to

                 15 implement the invention, as overlap would prevent the system from operating as a “closed loop”

                 16 that identifies regulatory and other changes on the Internet, incorporates those changes into the

                 17 metadata underlying the system, and then generates the application from this updated metadata.

                 18          140.   The ambiguity of the “layer” and “portion of the server” terms is compounded by

                 19 the fact that individual examples of each (i.e., the first and second portions / layers) are not well
                 20 grounded in the specification. Here, there is no apparent correspondence between the first and

                 21 second layers required by the claims—which store metadata regarding features of the application
                 22 that are “unique” and “common,” respectively—and the “Business Content Layer” and “Metadata

                 23 Layer” described by the specification.
                 24          141.   Thus, under AIT’s proposal, the specification fails to “provide objective boundaries

                 25 for those of skill in the art,” rendering these terms indefinite. That is, under AIT’s proposal, the

                 26 specification fails to “provide objective boundaries for those of skill in the art,” rendering these

                 27 terms indefinite.

                 28
04554-00001/7310734.6                                                -38-
                                                                                             Case No. Case No. 3:13-CV-00628-RCJ-V
                                                 DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 40
                                                                                    41 of
                                                                                       of 46
                                                                                          47




                  1          142.    To the extent that the intrinsic record sheds light on these claim limitations, the

                  2 claim language, specification, and prosecution history confirm that “layers”/“portions” must at

                  3 least be separate from each other and have distinct functions, consistent with Salesforce’s

                  4 proposed construction.

                  5          143.    In Paragraph 35, Mr. Rosenberg argues that layers have very few requirements but

                  6 rather just that they must be related software components: “A layer is generally understood to be a

                  7 logical structuring mechanism for the elements that make up a software system.” Yet, Mr.

                  8 Rosenberg cites to industry websites that give technical definitions of layers that are actually much

                  9 more consistent with Salesforce’s proposed construction. Specifically, these websites describe

                 10 layers in a way that require the functions of each layer to be separate and distinct from the code in

                 11 other      layers.     The      cited     Microsoft      website     (https://msdn.microsoft.com/en-

                 12 us/library/ff646997.aspx?f=255&MSPPError=-2147217396) explains that one of the values of

                 13 layered software architectures is that the software can be split up at the layer boundaries and

                 14 deployed on different servers (“Although it is very hard to distribute a single-layered application

                 15 across multiple servers, it is much easier to divide the application at layer boundaries and

                 16 distribute the different parts to multiple servers.”) The reason this is possible is precisely because

                 17 each layer is separate and distinct from each other. If there were some code that was shared across

                 18 layers, it wouldn't be possible to deploy each layer on a different server.

                 19          144.    Similarly,             the              other                cited           website

                 20 (https://www.techopedia.com/definition/2016/layer-object-oriented-design) defines layers based

                 21 on which modules they import. Specifically, the website defines layers to be “a set of classes that
                 22 share the same module dependencies with other modules.” Thus, according to this definition, all

                 23 code within a layer must have the same module dependencies and code in different layers must
                 24 have different dependencies. It is impossible for any two sets of code to have both the same and

                 25 different module dependencies at the same time, and thus, given these constraints, two sets of code

                 26 can not be within one layer, and split across two layers simultaneously. It is similarly impossible

                 27 for one set of code to have one module dependency and a different module dependency at the

                 28
04554-00001/7310734.6                                                 -39-
                                                                                              Case No. Case No. 3:13-CV-00628-RCJ-V
                                                  DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 41
                                                                                    42 of
                                                                                       of 46
                                                                                          47




                  1 same time, and thus it would be impossible for one set of code to be part of two different layers.

                  2 Thus, the very definitions that Rosenberg himself relies on to define layers explain that layers

                  3 must be separate and distinct.

                  4           E.        Unique / Common (‘111 patent, claim 13; ‘482 patent, claims 1, 21)
                        Term               Salesforce Proposed Construction           AIT Proposed Construction
                  5
                        “unique aspects” / Indefinite                                 Subject to constructions above, no
                  6     “information                                                  construction necessary – plain and
                        about [the] unique                                            ordinary meaning..
                  7     aspects of a
                        particular
                  8     application”
                  9
                        ‘111 patent, claim
                 10     13.

                 11     ‘482 claims 1, 21.
                 12     Term                  Salesforce Proposed Construction        AIT Proposed Construction
                        “information          Indefinite, or in the alternative,      “metadata that defines user interface
                 13
                        about user            requiring at least “information         elements and/or application functions
                 14     interface elements    about user interface components         common to multiple applications”
                        and one or more       and functions used by multiple
                 15     functions             different applications, excluding
                        common to             any unique aspects of those
                 16     various               applications”
                 17     applications”

                 18     ‘111 Patent, claim
                        13.
                 19
                        ‘482 Patent,
                 20     claims 1, 21.
                 21           145.      I note that the asserted claims require a first metadata layer with “information about
                 22 unique aspects of a particular application” and a second metadata layer with “information about

                 23 user interface elements and on or more functions common to various application.” The patents
                 24 provide no meaningful distinctions or boundaries as to when an aspect of an application is

                 25 “unique” or “common,” thereby rendering the asserted claims indefinite. Neither the claims,

                 26 specification, nor prosecution history provide any guidance as to when aspects of an application

                 27 are unique or common, and AIT identifies no guidance in its brief.

                 28
04554-00001/7310734.6                                                    -40-
                                                                                                 Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 42
                                                                                    43 of
                                                                                       of 46
                                                                                          47




                  1            146.      Compounding this lack of guidance, the specification characterizes the patented

                  2 invention as having only a single metadata layer, not separate metadata layers for unique and

                  3 common metadata, respectively:

                  4

                  5

                  6

                  7

                  8

                  9

                 10

                 11
                               147.      Given this lack of guidance, the boundaries and scope of “unique” and “common”
                 12
                        are difficult to ascertain. As to uniqueness, it is unclear whether absolute uniqueness from all
                 13
                        other applications is required, or whether uniqueness is only required with respect to some subset,
                 14
                        for example, applications used by employees of a particular company.
                 15
                               148.      Similarly, as to commonness, the claim language requires only that common
                 16
                        elements must be shared by “various applications,” but it does not specify whether two, twenty, or
                 17
                        two million applications would be sufficient, and whether this commonness may be incidental to
                 18
                        application design, i.e., a byproduct of customization. In particular, the intrinsic records provides
                 19
                        no guidance on whether common user interface elements or functions may result from
                 20
                        customization and, if so, how such functions are distinct from unique functions. Here, at best, the
                 21
                        distinction between unique and common is difficult to ascertain, and the lack of sharp distinctions
                 22
                        renders these claim terms indefinite.
                 23
                               F.        Business Content Database
                 24

                 25      Term                  Salesforce Proposed Construction      AIT Proposed Construction
                         “business content     Indefinite                            “a data store containing data specific
                 26      database”                                                   to particular business operations”
                 27      ‘482 Patent,
                         claims 3, 23.
                 28
04554-00001/7310734.6                                                   -41-
                                                                                                Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 43
                                                                                    44 of
                                                                                       of 46
                                                                                          47




                  1
                                149.   AIT’s proposed construction of this term, and the use of this claim term in
                  2
                        dependent claims 3 and 23, illustrate how the this claim term fails to inform, with reasonable
                  3
                        certainty, those skilled in the art about the scope of the invention.” For example, in claim 23, it is
                  4
                        the “first layer,” with information regarding “unique aspects of a particular application,” that
                  5
                        comprises the “business content database.” Thus, for the same reasons as set forth in connection
                  6
                        with the “unique / common” limitations above, the “business content database” claim term is
                  7
                        indefinite.
                  8
                                150.   AIT’s proposed construction, which recites that the business content database
                  9
                        “includes data specific to a particular application,” compounds the ambiguity of this claim
                 10
                        term. The specification does not use the term “data specific” to an application, nor does it provide
                 11
                        any support for incorporating such a limitation. Moreover, one of skill in the art would further be
                 12
                        unable to determine, with reasonable certainty, whether “data specific to particular business
                 13
                        operations” corresponds to “unique aspects of a particular application” or “information …
                 14
                        common to a variety of applications.” For this additional reason, this claim limitation is
                 15
                        indefinite.
                 16
                                G.     “logical design” / “physical design” / “physical structure”
                 17
                         Term               Salesforce Proposed Construction          AIT Proposed Construction
                 18      “logical design”   “an arrangement of data in a series       “an abstract representation of the data
                                            of logical relationships referred to      flows, inputs, and outputs of an
                 19      ‘482 Patent, claim as entities or attributes”                application”
                         24.
                 20

                 21      ‘111 Patent, claim
                         15.
                 22
                         “physical design”    “description of a physical database     “the input and output processes of an
                 23                           including tables and constraints”       application”
                         ‘482 Patent, claim
                 24      24.
                 25
                         ‘111 Patent, claim
                 26      15.

                 27      “physical            “structure of a database that can be    “the components, their relationships
                         structure”           seen and operated on by the             and arrangements, that form an
                 28
04554-00001/7310734.6                                                    -42-
                                                                                                 Case No. Case No. 3:13-CV-00628-RCJ-V
                                                    DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 44
                                                                                    45 of
                                                                                       of 46
                                                                                          47




                                            operating system, such as the            application”
                  1      ‘482 Patent, claim physical files stored on a disk”
                  2      24.

                  3      ‘111 Patent, claim
                         15.
                  4
                               151.    I understand that the terms “logical design,” “physical design,” and “physical
                  5
                        structure” appear in a single asserted dependent claim of each of the patents-in-suit:
                  6
                               ‘482 patent, claim 24: The method of claim 23, wherein the data further comprises
                  7            one or more of business knowledge, logical designs, physical designs, physical
                               structures and relationships associated with the predetermined business
                  8            application.
                               ‘111 patent, claim 15: The system of claim 13, wherein the information of the first
                  9            portion of the server includes at least one of business knowledge, logical designs,
                               physical designs, physical structures, and relationships associated with one or
                 10            more predetermined business applications.
                 11            152.    The parties’ principal dispute here is whether the terms “logical design,” “physical
                 12 design,” and “physical structure” describe attributes of databases instantiated by an application

                 13 (Salesforce’s proposed construction) or attributes of the application itself (AIT’s proposed

                 14 construction). Because the claim language, specification, and pertinent extrinsic evidence confirm

                 15 that these terms describe the design and structure of databases instantiated by an application, the

                 16 Court should adopt Salesforce’s proposed construction.

                 17            153.    The claim language confirms that “logical design,” “physical design,” and
                 18 “physical structure” are types of data that can be stored in a “business content database.” In

                 19 particular, claim 24 depends from claim 23, which states that the “first layer comprises a business
                 20 content database having data about one or more different predetermined business

                 21 applications.” Claim 24 states that “logical design,” “physical design,” and “physical structure”
                 22 refer to types of data that can be stored in this business content database.

                 23            154.    The specification indicates that these three types of data characterize the design and
                 24 structure of databases instantiated by an application. The specification states that these three types

                 25 of data, along with “business knowledge,” are stored in a business content layer. This business

                 26 content layer is “defined by and referenced in” metadata stored in an Oracle or similar database

                 27 system (the metadata layer) that permits the patented invention to instantiate a database using the

                 28
04554-00001/7310734.6                                                   -43-
                                                                                                 Case No. Case No. 3:13-CV-00628-RCJ-V
                                                   DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 45
                                                                                    46 of
                                                                                       of 46
                                                                                          47




                  1 “logical designs,” “physical designs” and “physical structure” that define it, i.e., “so that the

                  2 necessary objects, tables, columns, relationships, functions, procedures and data can be read and

                  3 updated by the Java data management layer that permits the instantiation of database.” Col.

                  4 12:17-28.

                  5            155.    The extrinsic evidence, excerpted from Oracle database manuals, further confirm

                  6 that “logical designs,” “physical designs” and “physical structure” define the design and structure

                  7 of databases instantiated by an application. Ex. 18 at 2-2 (“A logical design is a conceptual,

                  8 abstract design. You do not deal with the physical implementation details yet; you deal only with

                  9 defining the types of information that you need. The process of logical design involves arranging

                 10 data into a series of logical relationships called entities and attributes.”); Ex. 18 at 3-2 (“In a sense,

                 11 logical design is what you draw with a pencil before building your warehouse and physical design

                 12 is when you create the database with SQL statements. During the physical design process, you

                 13 convert the data gathered during the logical design phase into a description of the physical

                 14 database, including tables and constraints.”).) Notably, the embodiment of the invention described

                 15 in the patents-in-suit, and in particular the business content database, are implemented using an

                 16 Oracle database system. (Col. 12:31-32; 16:61-65.) Thus, Salesforce’s proposed construction of

                 17 these terms should be adopted.

                 18            H.      Builder Module
                         Term                 Salesforce Proposed Construction        AIT Proposed Construction
                 19
                         “builder module”     “self-contained unit of software        “a software tool to construct an
                 20      (‘482 claim 10)      capable of generating part of an        application or part of an application
                                              application”                            from metadata”
                 21
                               156.    In my view, one of ordinary skill in the art would understand that “module” has a
                 22
                        particular meaning in the art, i.e., it is “self contained unit of software.”        Ex. 12 at 418
                 23
                        (Comprehensive Dictionary of Electrical Engineering); Ex. 14 at 355 (Webster’s New World
                 24
                        Dictionary of Computer Terms); Ex. 15 at 313 (Microsoft Computer Dictionary 3d ed.). AIT’s
                 25
                        construction ignores this plain meaning, relying instead on using the expression software “tool.”
                 26
                        However, the term “tool” itself is not one that is readily understandable by a lay jury, and thus
                 27
                        AIT’s construction is likely to add confusion.
                 28
04554-00001/7310734.6                                                    -44-
                                                                                                Case No. Case No. 3:13-CV-00628-RCJ-V
                                                   DECLARATION OF BENJAMIN B. BEDERSON
                      Case
                      Case 3:13-cv-00628-RCJ-CLB
                           3:13-cv-00628-RCJ-CBC Document
                                                  Document153-8 Filed 10/17/15
                                                           68-1 Filed 04/06/21 Page
                                                                               Page 46
                                                                                    47 of
                                                                                       of 46
                                                                                          47




                  1          157.   I declare under the penalty of perjury under the laws of the United States of

                  2 America that the foregoing is true and correct.

                  3          Executed in Takoma Park, Maryland, on October 16, 2015.

                  4

                  5                                                    ________________________________________
                                                                                             Benjamin B. Bederson
                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19
                 20

                 21
                 22

                 23
                 24

                 25

                 26

                 27

                 28
04554-00001/7310734.6                                                 -45-
                                                                                         Case No. Case No. 3:13-CV-00628-RCJ-V
                                                DECLARATION OF BENJAMIN B. BEDERSON
